Citation Nr: 1010430	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-07 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for spina bifida.

2.  Entitlement to service connection for a low back 
strain/sprain.

3.  Entitlement to service connection for scoliosis of the 
lumbar spine.

4.  Entitlement to service connection for spondylolisthesis.

5.  Entitlement to service connection for spondylolysis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 until 
January 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Waco, 
Texas.

In June 2009, the Board considered the issues on appeal, and 
remanded the matter to the RO for additional development.  An 
attempt was made to undertake such development and the case 
is again before the Board.

The issues of service connection for low back strain/sprain, 
scoliosis of the lumbar spine, spondylolisthesis and 
spondylolysis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Spina bifida is not due to a disease or injury, and is not 
attributable to service.


CONCLUSION OF LAW

Spina bifida is a congenital defect, and not a disease or 
injury subject to compensation within the meaning of VA law 
and regulations.  38 C.F.R. §§ 3.303(c) 4.9 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in December 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter provided 
information as to what evidence was required to substantiate 
the claim and of the division of responsibilities between VA 
and a claimant in developing an appeal.  The letter informed 
the Veteran of what type of information and evidence was 
needed to establish a disability rating and effective date

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  Service treatment records have been 
obtained, as have records of VA treatment.  Furthermore, the 
Veteran was afforded VA examination in October 2009 during 
which the Veteran's service treatment records were reviewed,  
the examiner took down the Veteran's history, considered 
medical evidence, and reached conclusions that are consistent 
with the record.  The examination is found to be adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Service Connection

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 
2009) (March 5, 2009).  The absence of any one element will 
result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).

A Veteran is presumed to have entered service in sound 
condition with respect to his or her health.  See 38 U.S.C.A. 
§ 1111.  The burden of proof is on VA to rebut the 
presumption by producing clear and unmistakable evidence that 
a disability existed prior to service.  See Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The burden then falls 
on the government to rebut the presumption of soundness by 
clear and unmistakable evidence that the Veteran's disability 
was both preexisting and not aggravated by service.

The presumption of soundness does not apply when a condition 
is a congenital or developmental defect, as service 
connection cannot be granted for such a disorder. See Monroe 
v. Brown, 4 Vet. App. 513, 514-15 (1993) (noting the 
difference between defect and disease and further noting that 
service connection may be granted if the congenital or 
developmental condition is a disease).  Because the defect 
cannot be service connected, consideration of the presumption 
of soundness is not warranted.  See, Terry v. Principi, 340 
F.3d 1378, 1385-86 (Fed.Cir.2003) (holding that the 
presumption of soundness does not apply to congenital 
defects).


The Veteran claims to have injured his back during active 
service.  Specifically, he claims that a preexisting back 
disorder, spina bifida, was aggravated while loading tank 
ammunition.  As an initial matter, the Board notes that the 
Veteran has not alleged that the claimed defect incurred in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application.

The Veteran's service treatment records reflect that on 
enlistment examination in September 1966, the Veteran 
affirmatively reported that he had no history of broken 
bones; hernias; arthritis; bone, joint or other deformity; or 
recurrent back pain.  He stated, however, that he had been 
treated two months prior for a lumbar muscle spasm after 
heavy lifting.   Examination indicated the Veteran's spine to 
be normal.  X-rays imaging of the Veteran's back was 
interpreted to be normal.

In January 1968, the Veteran reported injuring his back while 
handling ammunition.  The diagnosis was of a muscle sprain.

In separation examination in January 1969, the Veteran again 
affirmatively reported that he had no history of broken 
bones; hernias; arthritis; bone, joint or other deformity; or 
recurrent back pain.  Examination indicated the Veteran's 
spine to be normal.  

Following separation in 1969, the Veteran complained of an 
in-service back injury in November 2006.  The Veteran 
reported that he had injured his back during service, and had 
experienced chronic intermittent pain.  He also indicated 
that for the preceding few months, pain in his low back had 
been uncontrolled.

In January 2007, imaging of the low back revealed a 
congenital anomaly of grade 1 (i.e. mild) spondylolisthesis 
with bilateral spondylolysis at the L5-S1 level.  Mild 
rotoscoliosis was seen at of the lumbar spine convex to the 
left.  The disc joints were slightly reduced in height at 
multiple levels, including L2-3, L4-5, and L5-S1 levels.  The 
sacroiliac joints were considered normal bilaterally.  The 
impression was of disc joint narrowing, probably related to 
scoliosis, grade 1 spondylolisthesis with bilateral 
spondylolysis, and spina bifida at the L5 level.

The Veteran underwent VA examination in August 2009.  The 
examiner's report of October 2009 indicates that the Veteran 
reported that he first experienced low back pain in 1968, 
occurring suddenly while bending over to carry 75 pound 
artillery shells.  The Veteran endorsed experiencing episodes 
of severe back pain usually several days at a time, occurring 
about twice a year.  He stated that three specific pains 
began when he was 20 and have been continuous since that 
time, but have become particularly worse in the preceding one 
to two years.  The Veteran endorsed severe episodes where he 
has difficulty getting out of bed once every one to two 
month, but more over the recent year he had developed a 
constant soreness in his lumbar area.  The examiner indicated 
grade 1 anterolisthesis of the L5 in S1 as well as narrowing 
of L5 and S1 disc spaces.  Osteophyte formation involving L2-
5 vertebra was present.  The examiner opined that the 
Veteran's current low back pain was less likely than not 
caused by, or the result of, his in-service episodes of 
lumbar strain.  The examiner noted that the Veteran does have 
a congenital abnormality, spina bifida, but also noted that 
the abnormality is asymptomatic in the vast majority of 
people.  Degenerative changes of the lumbar spine were 
indicated as related to the aging process.

As indicated, Veterans are entitled to compensation from VA 
if they develop a disability resulting from a disease or 
injury while in line of duty, or for aggravation of a 
preexisting disease or 38 U.S.C. §§ 1110, 1131.  Service 
connection may not be granted for congenital or developmental 
defects as these are not diseases or injuries within the 
meaning of VA law and regulation.  38 C.F.R. §§ 3.303(c) 4.9 
(2009). See also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  
Although a congenital defect can be subject to superimposed 
disease or injury, if that superimposed disease or injury 
occurs during military service, service connection may be 
warranted for the resultant disability, VAOPGCPREC 82-90, 
here the issue of other superimposed diseases or injuries is 
considered in the REMAND section below.

In this case, the Veteran is seeking service connection for 
spina bifida, a congenital/developmental defect.  This is a 
fact that has been recognized by the Court.  See Johnson v. 
Shinseki, No. 07-987, WL 227830 (Vet.App. 2010).  Without 
underlying disease or injury, service connection cannot be 
granted.  Accordingly, the Veteran's claim must be denied.  
Monroe v. Brown, 4 Vet. App. 513.


ORDER

Service connection for spina bifida is denied.


REMAND

On examination in January 2007, the Veteran was diagnosed 
with grade 1 spondylolisthesis, bilateral spondylolysis and 
mild rotoscoliosis in the lumber spine.  

In June 2009 the Board remanded this case for additional 
development.  Specifically, the Board ordered that the 
Veteran undergo an examination to determine the etiology of 
his back disorder.  The examiner was asked to state whether 
"spondylolisthesis, spondylolysis, spina bifida, scoliosis 
[or] disc joint narrowing . . . [had] any relationship to the 
in-service manifestations."

The Veteran underwent VA examination in August 2009.  A 
report by the examiner from October 2009, shows that the 
remand orders of the Board were not followed to the extent 
that the examiner failed to address spondylolisthesis, 
spondylolysis or scoliosis.  A remand by the Board confers on 
the Veteran, as a matter of law, the right to compliance with 
the remand orders, Stegall v. West, 11 Vet. App. 268, 271 
(1998), and in this case the Board's June 2009 remand order 
has not been satisfied.

The Board finds that additional examination is needed in 
order to properly adjudicate the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran is to be examined, by a 
physician.  The examiner is to accept that 
the Veteran's report that pain began when 
he was 20 and has been continuous since 
that time.  Following examination and 
review of the Veteran's claims file, the 
examiner physician is to unambiguously 
answer the following questions:

(1) Since January 2006, has the Veteran 
had a back strain or back sprain?

(2) Is the Veteran's scoliosis of the 
lumbar spine due to a congenital 
defect?  If not, is scoliosis of the 
lumbar spine due to an in-service 
disease or injury?

(3) Is spondylolisthesis due to a 
congenital defect?  If not, is 
spondylolisthesis due to an in-service 
disease or injury?

(4) Is spondylolysis due to a 
congenital defect?  If not, is 
spondylolysis due to an in-service 
disease or injury?

If at any time in his or her report, the 
examiner uses the term "congenital" or 
"developmental" in describing the above 
disorders, such use must be supplemented 
with an explanation of whether the 
referred-to disorder is associated with an 
acquired disease or defect.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 


that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


